PER CURIAM.
This cause brings on for review an order of the circuit judge in a habeas corpus proceeding.
The appellee was apprehended and incarcerated under a governor’s rendition warrant whereupon he instituted habeas corpus proceedings in the circuit court to test the validity of the extradition proceedings. Subsequent to the return of the appellant the circuit judge entered his order for remand but authorized appellate review of same and after adjudicating the appellee insolvent authorized him to file an appeal without paying the costs incident thereto.
It is this latter action of the circuit judge that is challenged by these proceedings. We find and hold that his action in permitting the appeal in this instance to be prosecuted without the payment of the costs to be erroneous upon the authority of Jones v. Mayo, 1936, 126 Fla. 523, 171 So. 312, and Potter v. Mayo, 1939, 137 Fla. 593, 188 So. 784.
Therefore in view of the aforesaid so much of the circuit judge’s order permitting appellate review of his decision without the payment of costs by the appellee be and the same is hereby vacated and reversed.
We note from our records that the appellee has already instituted an appeal from the order on remand under our clerk’s file #64-615 and an appropriate order will be entered therein giving him five (5) days to post the costs in connection with said appeal or same will stand dismissed.
Order under review reversed.